 1                                                     THE HONORABLE JAMES L. ROBART
 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE
 9   CENTRAL FREIGHT LINES, INC., a Texas )
     Corporation                                )       Case No. 2:17-cv-00814-JLR
10
                                                )
11                                  Plaintiff,  )       JOINT STIPULATION AND ORDER
                                                )       MODIFYING PRETRIAL
12           v.                                 )       DEADLINES
                                                )
13   AMAZON FULFILLMENT SERVICES,               )       NOTE ON MOTION CALENDAR:
14   a Delaware corporation, and DOES 1 through )       September 18, 2019
     25, inclusive,                             )
15                                Defendants.   )

16
              Pursuant to Local Civil Rules 7(d)(1), 7(j) and 10(g), as well as by agreement of the
17
     undersigned parties, the parties, Central Freight Lines, Inc. (“CFL”) and Amazon Fulfillment
18
     Services (“AFS”), respectfully request the Court permit the parties to modify the pretrial
19
     scheduling deadlines as follows:
20
              Parties to exchange amended pretrial statements:         September 20, 2019
21
              Parties to conduct LR 16(k) conference of attorneys:     from September 20, 2019 to
22
              September 25, 2019.
23
              Good cause exists to modify the Court’s August 13, 2019 pretrial order and the
24
     deadlines imposed by Local Rule 16 because the pretrial statements previously exchanged by
25
     the parties did not adequately account for the Court’s rulings on the parties’ Motions for
26
     Summary Judgment and Motions to Bar Experts Partin and Bolton, as well as the Court’s
27
     JOINT STIPULATION AND ORDER MODIFYING                                 ROETZEL & ANDRESS LPA
     PRETRIAL DEADLINES - 1                                                30 N. LASALLE STREET, SUITE 2800
     Case No. 2:17-cv-00814-JLR                                            CHICAGO, IL 60602
                                                                           TEL.: 312.580.1200
     14226435 _1
 1   admonishments to counsel during oral argument about the pretrial order. The parties wish to

 2   amend the proposed pretrial statements they have previously exchanged to account for the

 3   Court’s rulings and admonishments, as well as to narrow and clarify the issues for trial.

 4            The parties do not request any change in the Court’s deadline that the parties file an

 5   agreed pretrial order on or by September 30, 2019. (Dkt. # 177.)

 6

 7   Dated: September 19, 2019

 8
            Central Freight Lines, Inc.,                 Amazon Fulfillment Services,
 9
     By: /s/ Marc H. Kallish                       By: /s/ Steven W. Block
10       Marc H. Kallish (pro hac vice)                Steven W. Block
         Roetzel & Andress LPA                         Foster Pepper PLLC
11
         30 N. LaSalle Street, Suite 2800              1111 Third Avenue, Suite 3000
12       Chicago, IL 60602                             Seattle, WA 98101-3292

13

14

15

16

17
                                                 ORDER
18
19   IT IS SO ORDERED:

20   Dated this 19th day of September, 2019

21

22

23

24                                                        A
                                                          JAMES L. ROBART
25
                                                          United States District Judge
26

27
     JOINT STIPULATION AND ORDER MODIFYING                                    ROETZEL & ANDRESS LPA
     PRETRIAL DEADLINES - 2                                                   30 N. LASALLE STREET, SUITE 2800
     Case No. 2:17-cv-00814-JLR                                               CHICAGO, IL 60602
                                                                              TEL.: 312.580.1200
     14226435 _1
